DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Allowable Subject Matter
Claim 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Koike et al. (US Pub. 20150301384) teaches (in figures 1 and 4A-6B) a liquid crystal display apparatus, comprising in an order from a viewer side: a liquid crystal panel (12, 13, and 14a): and a surface light source device (20 and 14b) wherein the liquid crystal panel includes: a liquid crystal cell (12) and a back surface-side polarizing plate (14a) arranged on an opposite side to the viewer side of the liquid crystal cell wherein the surface light source device is configured to emit, from a light emitting surface (upper surface of 14b) opposed to the liquid crystal panel, light which has directivity in an approximately normal direction of the light emitting surface (see paragraph 85 and 93), and which contains a linearly polarized light component that vibrates in a specific direction (Y) at a high ratio (see paragraphs 64 and 93) and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of the back surface-side polarizing plate (see paragraph 64).
Okamoto et al. (USP 5877829) teaches (in figures 4A-5B) providing a light control layer (13) between the liquid crystal panel (10) and the surface light source device (11 and 12) wherein the light control layer includes in an order from the viewer side: a first transparent substrate (41a): a first transparent electrode layer (‘transparent electrode” on 41a see figure 5A and Col. 10 lines 28-29): a composite layer (42 and 43) of a polymer matrix (42) and a liquid crystal compound (43): a second transparent electrode layer (‘transparent electrode” on 41b see figure 5A and Col. 10 lines 28-29) and a second transparent substrate (41b) in order to provide switchable viewing angle allowing both private and public display (see Col. 8 line 65 – Col. 9 line 13) and wherein the light control layer has a parallel light transmittance of from 80% to 99% in a light transmitting state. 
Yilmaz et al. (US Pub. 20140192277) teaches forming a transparent substrate (480) out of a material (“cyclic olefin polymer” see paragraph 50) and at a thickness (752) of 70 µm or less (see paragraph 51 and 56), such that the transparent substrate has a front retardation at of 50 nm or less (see paragraphs 49, 54, and 56) in order to minimize change in polarization direction (see paragraphs 55-56) and that the visible spectrum of light ranges from 400-700 (see paragraph 49).
Lim et al. (US Pub. 20180373068) teaches providing a polymer dispersed liquid crystal panel in which in a transparent state has a parallel light transmittance of 80% or more (see paragraph 11). 
However, it would not have been obvious to one of ordinary skill in the art at the time of filing to first incorporate the light control layer from Okamoto and then further modify the resulting device with Okamoto and Lim. 
Therefore, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the first transparent substrate and the second transparent substrate each independently have a thickness of 70 pm or less and a front retardation at a wavelength of 590 nm of 50 nm or less and having a light control layer having a parallel light transmittance from 80% to 99% in a light transmitting state in combination with the other required elements of claim 1. 
Claims 2-11 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5-10 of applicant’s response, filed 05/02/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-4 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871